Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 RYAN TURIZO,
 individually and on behalf of all
 others similarly situated,                                    CLASS ACTION

         Plaintiff,                                            JURY TRIAL DEMANDED

 v.

 KW PROPERTY MANAGEMENT, LLC,
 a Florida Limited Liability Company,

       Defendant.
 ___________________________________/

                                     CLASS ACTION COMPLAINT

         Plaintiff Ryan Turizo brings this class action against Defendant KW Property

 Management, LLC, and alleges as follows upon personal knowledge as to himself and his own acts

 and experiences, and, as to all other matters, upon information and belief, including investigation

 conducted by his attorneys.

                                      NATURE OF THE ACTION

         1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

 § 227 et seq., (“TCPA”).

         2.      Defendant operates and manages the Soleste Bay Village luxury condominiums in

 Palmetto Bay, Florida.

         3.      As part of its consumer marketing strategy, Defendant engages in unlawful prerecorded

 telemarketing to consumers’ telephones.

         4.      Upon information and belief, Defendant caused thousands of unsolicited prerecorded

 messages to be sent to the telephones of Plaintiff and class members, causing them injuries, including

                                                   1
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 12



 invasion of their privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

         5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

 conduct. Plaintiff also seeks statutory damages on behalf of himself and class members, as defined

 below, and any other available legal or equitable remedies resulting from the illegal actions of

 Defendant.

                                    JURISDICTION AND VENUE

         6.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331 because

 it arises under the laws of the United States.

         7.      This Court has subject matter jurisdiction over this action pursuant to 47 U.S.C. §

 227(b)(3).

         8.      Defendant is subject to personal jurisdiction in Florida because this suit arises out of and

 relates to Defendant’s significant contacts with this State. In addition to maintaining its headquarters in

 Miami, Florida, Defendant initiated and directed, or caused to be initiated and directed by its agent(s),

 telemarketing and/or advertisement calls into Florida, using prerecorded messages and without the

 recipients’ prior express written consent, in violation of the TCPA.

         9.      Specifically, Defendant initiated and directed, or caused to be initiated and directed by

 its agent(s), the transmission of unsolicited prerecorded messages to Plaintiff’s cellular telephone

 numbers to sell products and services in Florida. Plaintiff’s telephone number has area code that

 specifically coincide with locations in Florida, and Plaintiff received the message on his cellular

 telephone while residing in and physically present in Florida.

         10.     Plaintiff’s claims for violation of the TCPA against Defendant, and the resulting injuries

 caused to Plaintiff by Defendant’s marketing calls, which includes the invasion of Plaintiffs’ privacy,

 arose in substantial part from Defendants’ direction of those messages into Florida.



                                                     2
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 12



         11.      Additionally, Defendant directs, markets, and provides substantial business activities

 throughout the State of Florida, and is headquartered in Miami, Florida.

         12.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) because a

 substantial part of Defendant’s actions and omissions, as well as Plaintiff’s suffered injuries, which gave

 rise to the claims asserted in this action occurred, in part, in this District.

                                                   PARTIES

         13.      Plaintiff is a natural person who, at all times relevant to this action, was and is a citizen

 and resident of Broward County, Florida.

         14.      Defendant is a Florida limited liability company with a principal address of 8200 NW

 33rd Street, Suite 300, Miami, FL 33122.

                                                  THE TCPA

         15.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system or an artificial or prerecorded message; (3) without the recipient’s

 prior express consent. 47 U.S.C. § 227(b)(1)(A).

         16.      The TCPA exists to prevent communications like the ones described within this

 Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         17.      In an action under the TCPA, a plaintiff must show only that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         18.      The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater



                                                        3
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 12



 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used.

         19.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

 requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

 & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

 15, 2012) (emphasis supplied).

         20.     To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

 this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

         21.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

         22.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

 Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

         23.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at



                                                      4
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 12



 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

 WL 21517853, at *49).

         24.     The FCC has explained that calls motivated in part by the intent to sell property, goods,

 or services are considered telemarketing under the TCPA.            See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

 This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

 services during the call or in the future. Id.

         25.     In other words, offers “that are part of an overall marketing campaign to sell property,

 goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).

         26.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

 the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

 “for non-telemarketing and non-advertising calls”).

         27.     With respect to standing, as recently held by the United States Court of Appeals for the

 Eleventh Circuit:

         [T]he receipt of an unsolicited phone call is an injury that the district court can
         remedy. And we know that Congress focused on precisely this kind of harm when it
         passed the TCPA, finding that “[m]any consumers [were] outraged over the
         proliferation of intrusive, nuisance calls to their homes from telemarketers.” Pub. L. No.
         102-243, § 2, 105 Stat. 2394, 2394. Congress identified telemarketing as a potentially
         “intrusive invasion of privacy,” suggesting to us that Congress considered the receipt of
         an unwanted telemarketing call to be a real injury.

 Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1270 (11th Cir. 2019).




                                                     5
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 12



                                                   FACTS

         28.     On or about February 19, 2020, Defendant placed two prerecorded message calls to

 Plaintiff’s cellular telephone number.

         29.     The call originated from telephone number 786-789-0916, which is owned and/or

 operated by or on behalf of Defendant.

         30.     The purpose of the calls and the associated prerecorded messages was to solicit and

 advertise Defendant’s Soleste Bay Village condominium.

         31.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

 on information and belief, Defendant sent the same prerecorded messages complained of by Plaintiff to

 other individuals within this judicial district, such that some of Defendant’s acts have occurred within

 this district, subjecting Defendant to jurisdiction here.

         32.     At no point in time did Plaintiff provide Defendant with his express written consent to

 be contacted with marketing or promotional prerecorded messages on his cellular telephone.

         33.     Plaintiff is the sole user and/or subscriber of the cellular telephone number that received

 Defendant’s prerecorded message.

         34.     Defendant’s unsolicited prerecorded message caused Plaintiff actual harm, including

 invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

 Defendant’s prerecorded message also inconvenienced Plaintiff and caused disruption to his daily life.

         35.     Indeed, Defendant’s “unwanted telemarketing call made in violation of the provisions

 enumerated in the TCPA is a concrete injury that meets the minimum requirements of Article III

 standing.” See Cordoba v. DIRECTV, LLC, 942 F.3d 1259 (11th Cir. 2019) (citing Susinno v. Work

 Out World Inc., 862 F.3d 346, 351- 52 (3d Cir. 2017) (finding Article III standing where “Susinno

 alleged that on July 28, 2015, she received an unsolicited call on her cell phone from a fitness company



                                                      6
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 12



 called Work Out World (WOW). Susinno did not answer the call, so WOW left a prerecorded

 promotional offer that lasted one minute on her voicemail.”).

         36.     Plaintiff estimates that he wasted approximately 10 seconds listening to Defendant’s

 unsolicited prerecorded messages.

         37.     Defendant’s prerecorded message also took up space on Plaintiff’s voicemail box. The

 cumulative effect of unsolicited prerecorded messages like Defendant’s poses a real risk of ultimately

 rendering Plaintiff’s voicemail box unusable. In fact, a typical cellular telephone like Plaintiff’s is only

 capable of holding between 20 and 30 voicemails. Thus, if left unchecked, companies like Defendant

 would flood consumers’ limited voicemail boxes.

                                          CLASS ALLEGATIONS

               PROPOSED CLASS

         38.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

 himself and all others similarly situated.

         39.     Plaintiff brings this case on behalf of the below defined Class:

                      All persons within the United States who, within the four
                      years prior to the filing of this Complaint; were sent a pre-
                      recorded or artificial voice call; from Defendant or anyone
                      on Defendant’s behalf; for the purpose of promoting
                      Defendant’s property, goods, and/or services.

         40.     Defendant and their employees or agents are excluded from the Class.

         41.     Plaintiff does not know the number of members in the Class but believes the Class

 members number in the several thousands, if not more.

            NUMEROSITY

         42.     Upon information and belief, Defendant has placed prerecorded calls to cellular

 telephone numbers belonging to thousands of consumers throughout the United States without their


                                                      7
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 8 of 12



 prior express written consent. The members of the Class, therefore, are believed to be so numerous that

 joinder of all members is impracticable.

         43.      The exact number and identities of the Class members are unknown at this time and can

 be ascertained only through discovery. Identification of the Class members is a matter capable of

 ministerial determination from Defendant’s call records.

               COMMON QUESTIONS OF LAW AND FACT

         44.      There are numerous questions of law and fact common to the Class which predominate

 over any questions affecting only individual members of the Class. Among the questions of law and

 fact common to the Class are:

                      (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                          cellular telephones using prerecorded messages;

                      (2) Whether Defendant can meet their burden of showing that they obtained prior

                          express written consent to make such calls;

                      (3) Whether Defendant conduct was knowing and willful;

                      (4) Whether Defendant are liable for damages, and the amount of such damages;

                          and

                      (5) Whether Defendant should be enjoined from such conduct in the future.

         45.      The common questions in this case are capable of having common answers. If Plaintiff’s

 claim that Defendant routinely transmits prerecorded messages to telephone numbers is accurate,

 Plaintiff and the Class members will have identical claims capable of being efficiently adjudicated and

 administered in this case.

               TYPICALITY

         46.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based



                                                     8
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 9 of 12



 on the same factual and legal theories.

               PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         47.     Plaintiff is a representative who will fully and adequately assert and protect the interests

 of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

 and will fairly and adequately protect the interests of the Class.

               SUPERIORITY

         48.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

 economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

 Class are in the millions of dollars, the individual damages incurred by each member of the Class

 resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

 The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

 if every member of the Class could afford individual litigation, the court system would be unduly

 burdened by individual litigation of such cases.

         49.     The prosecution of separate actions by members of the Class would create a risk of

 establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

 one court might enjoin Defendant from performing the challenged acts, whereas another may not.

 Additionally, individual actions may be dispositive of the interests of the Class, although certain class

 members are not parties to such actions.




                                                      9
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 10 of 12



                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

            50.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            51.   It is a violation of the TCPA to make any call using a prerecorded message without

  the express consent of the recipient. 47 U.S.C. § 227(b)(1)(A)(iii).

            52.   Defendant – or third parties directed by Defendant – used prerecorded messages to

  place marketing non-emergency telephone calls to the telephones of Plaintiff and the other

  members of the Class.

            53.   These calls were made without regard to whether Defendant had first obtained

  express written consent from the called party to make such calls. In fact, Defendant did not have

  prior express written consent to call the cell phones of Plaintiff and the other members of the

  putative Class when its calls were made.

            54.   Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using prerecorded messages

  to make non-emergency telephone calls to the telephones of Plaintiff and the other members of the

  putative Class without their prior express written consent.

            55.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.




                                                   10
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 11 of 12



                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Ryan Turizo, on behalf of himself and the other members of the

  Class, prays for the following relief:

            a.      A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

            b.      A declaration that Defendant’s violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;

            c.      An injunction prohibiting Defendant from using prerecorded messages to call

  telephone numbers without the prior express written consent of the called party;

            d.      An award of actual, statutory damages, and/or trebled statutory damages; and

            e.      Such further and other relief the Court deems reasonable and just.

                                               JURY DEMAND

             Plaintiff and Class Members hereby demand a trial by jury.

                                DOCUMENT PRESERVATION DEMAND

            Plaintiff demands that Defendants take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendants and the calls as alleged

  herein.




                                                        11
Case 0:20-cv-61822-RS Document 1 Entered on FLSD Docket 09/09/2020 Page 12 of 12



    Date: September 9, 2020


                                            Respectfully submitted,


                                            HIRALDO P.A.

                                            /s/ Manuel S. Hiraldo
                                            Manuel S. Hiraldo, Esq.
                                            Florida Bar No. 030380
                                            401 E. Las Olas Boulevard
                                            Suite 1400
                                            Ft. Lauderdale, Florida 33301
                                            Email: mhiraldo@hiraldolaw.com
                                            Telephone: 954.400.4713

                                            THE LAW OFFICES OF JIBRAEL S.
                                            HINDI
                                            Jibrael S. Hindi, Esq.
                                            Florida Bar No. 118259
                                            110 SE 6th Street
                                            Suite 1744
                                            Ft. Lauderdale, Florida 33301
                                            Email: jibrael@jibraellaw.com
                                            Telephone: 954-628-5793
                                            Counsel for Plaintiff and the Class




                                       12
